         Case 2:19-cr-00105-JAD-NJK Document 37 Filed 08/06/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00105-JAD-NJK
 4
                  Plaintiff,                          ORDER
 5
            v.                                              ECF No. 36
 6
     JAMES JONES,
 7
                  Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11   Monday, August 10, 2020 at 10:00 a.m., be vacated and continued to November 23, 2020, at

12   11:00 a.m.

13          DATED this 6th day of August, 2020.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
